Hancock, Jr., and Callahan, JJ., dissent and vote to affirm, in the following memorandum:
We would affirm for the reasons stated at Special Term. We observe only that the accusatory memorandum was prepared and placed in plaintiff’s personnel file despite his denial of wrongdoing and despite the lack of evidence contradicting his contention that he believed his conduct was permissible (a contention subsequently sustained in an unemployment compensation hearing). We do not think that plaintiff could reasonably have been expected to produce evidence (without an examination before trial) of his claim that the purpose of the memo was to justify his dismissal. For these reasons, in our opinion, Special Term properly denied defendant’s motion with leave to renew. (Appeal from order of Supreme Court, Cayuga County, Lynch, J. — summary judgment.) Present — Simons, J. P., Hancock, Jr., Callahan, Moule and Schnepp, JJ.